Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	The RCE filed on January 25, 2022 has been received and made of record. In response to Final Office Action mailed on October 28, 2021, and Advisory Action on January 07, 2022, independent claims 1, 17, and dependent claims 3, 19 have been amended. Claims 2, 4-16, 18, and 20 are maintained of which claim 13 is independent claim. NO claim has been added or cancelled after the Final Office Action. Therefore, claims 1-20 are pending for consideration.

Response to Arguments

3. Applicants’ arguments, in "Remarks", filled on December 16, 2021 with respect to independent claims 1, and 17 have been considered but are moot in view of mew ground of rejection as necessitated by applicants’ amendment.

However, examiner would like to mention that the limitations, “simultaneously etching the metal material layer and the insulating material layer” are not the same as the limitations, “the first insulating pattern is formed in the same etching process as the second conductive layer”. In the first case, one of ordinary 

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al.(US 2020/0019280 A1)(herein after CHEN) in view of KIM et al.(US 2012/0262385 A1) (herein after KIM).

Regarding claim 1, CHEN teaches a touch sensor for a display device(Para-4, 73), the touch sensor comprising: 

a base layer(substrate 1, figs.4-15 and related text);

a first conductive layer(S101, fig.15, Para-76; metal bridge point 2, fig.8, first electrode layer 300, electrode connection bridge 3, S102, fig.15, Para-77; also figs.9-11 and related text) disposed in a sensing region(figs.3&5) on the base layer (substrate 1);
 
an insulating layer(first organic insulating layer and protection layer 4, fig.12, Para-78; S103, fig.15) disposed on the first conductive layer(first touch electrode layer 01, Para-53);

a second conductive layer(second electrode layer 500, fig.13, Para-85) disposed on the insulating layer(first organic insulating layer) in 	 sensing region(fig.3);
a first insulating pattern(second organic insulation layer, second protection layer 6, figs.13&14, Para-85) disposed on the second conductive layer(second electrode layer 500);
 
(metal wires 20, wire electrode layer 50, figs.1-3&6-7 and related texts) provided in a non-sensing region(bonding area), the plurality of signal lines being electrically connected to the first and second conductive layers(figs.1-3); and
 
a second insulating pattern(protection layer 60, figs.6&7, Para-68/69) disposed on the plurality of signal lines(20, 50),
 
wherein the first insulating pattern and the second insulating pattern[comprise the same material and] are provided in the same layer(Para-68),

wherein the first insulating pattern(second protection layer 6, fig.4) has substantially the same planer shape as the second conductive layer(51, 52, fig.4)(Para-86). 

Nevertheless, CHEN is not found to teach expressly the touch sensor, wherein the first insulating pattern and the second insulating pattern comprise the same material(CHEN only discloses that the first insulating layer and the second insulating layer could be insulating organic layers in Para-71) and wherein the first insulating pattern is formed in the same etching process as the second conductive layer.

However, KIM teaches a display device with embedded touch panel(fig.1), wherein the first insulating layer [pattern] (first insulating layer 180, fig.3)  and the second insulating layer [pattern] (second insulating layer 182, fig.3) comprise the same material(Para-54, 56) and provided in the same layer(fig.3)(both first insulating layer 180 and second insulating layer 182 are in the sensor substrate 101), 

wherein the first insulating pattern(second insulating layer 182, fig.7B) is formed in the same etching process as the second conductive layer(bridges 152, fig.7B; conductive layer 250, figs.8B&8D)(Para-58: the second insulating layer 182 is patterned with the mask used for patterning the third conductive layer 250, the second insulating layer 182 is formed to have a pattern the same with the bridges 152, and since the second insulating layer 182 and the third conductive layer 250 are patterned except regions the bridges 152 are to be formed thereon with the fourth mask, enabling to remove the second insulating layer 182 and the third conductive layer 250 from the pad region at the same time, the second insulating layer 182 and the third conductive layer 250 may be removed from the pad region without an additional mask) have substantially the same planer shape as the second conductive layer(figs.7B&8B-8C)(as seen from fig.7B, second insulating layer 182 follows the same pattern as the pattern of bridges 152 with co-positioning contact whole). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified CHEN with the teaching of KIM to include the feature in order to decrease a number of fabrication steps in fabricating a touch sensitive display panel.

Regarding claim 2, CHEN as modified by KIM teaches the touch sensor of claim 1, wherein the first insulating pattern (second protection layer 6)overlaps the second conductive layer (51, 52, 510, fig.4), and the second insulating pattern(60, fig.6) overlaps the signal lines(20, 50, figs.6&7, CHEN).

Regarding claim 3, CHEN as modified by KIM teaches the touch sensor of claim 2, wherein the second insulating pattern (60, fig.6, CHEN) is formed in the same etching process as the signal lines(fig.8D, KIM)(using the same principle of KIM’s disclosure, it is obvious to one of ordinary skill in the art that same etching process could be used to etch signal line to reduce further the number of manufacturing steps) to have substantially the same planer shape as the signal lines(50, figs.6&7, CHEN) (substantially does not give any weight to the claim limitations).


claim 4, CHEN as modified by KIM teaches the touch sensor of claim 2, wherein the first insulating pattern is in contact with at least a portion of the second conductive layer (figs.4&14, CHEN).

Regarding claim 5, CHEN as modified by KIM teaches the touch sensor of claim 4, wherein the first insulating pattern and the second insulating pattern include at least one of an inorganic insulating material and an organic insulating material(Para-71, CHEN).

Regarding claim 6, CHEN as modified by KIM teaches the touch sensor of claim 5, wherein the second conductive layer comprises a second conductive pattern(first electrode 51 or second electrode 52, figs.3-5, CHEN) including:
 
a plurality of first sensor patterns(first electrode 51 or second electrode 52) disposed on the insulating layer(first protection layer 4, figs.4&5, CHEN), the plurality of first sensor patterns being arranged in a first direction(fig.3);
 
a plurality of second sensor patterns(second electrode 52 or first electrode 51) disposed on the insulating layer(first protection layer 4), the plurality of second sensor patterns being arranged in a second direction intersecting the first direction(fig.3), the plurality of second sensor patterns (second electrode 52 or first electrode 51) being spaced apart from the first sensor patterns(first electrode 51 or second electrode 52); and

a plurality of second bridge patterns connecting the second sensor patterns to each other(figs.3-5, CHEN),

wherein the first conductive layer(2/3) comprises a first conductive pattern including a plurality of first bridge patterns(2/3) disposed between the base layer(substrate 1) and the insulating layer(first protection layer 4) in the sensing region, the plurality of first bridge patterns connecting the first sensor patterns to each other(fig.3, CHEN).

Regarding claim 7, CHEN as modified by KIM teaches the touch sensor of claim 6, wherein the first insulating pattern(second protection layer 6, fig.4, CHEN) is disposed on each of the first sensor patterns(51 or 52), the second sensor patterns (52/51), and the second bridge patterns(3, fig.5, CHEN).

Regarding claim 8, CHEN as modified by KIM teaches the touch sensor of claim 7, wherein the first insulating pattern is formed in the same process as each of the first sensor patterns, the second sensor patterns, and the second bridge patterns(Para-63, 70, 72, 85, CHEN).
claim 9, CHEN as modified by KIM teaches the touch sensor of claim 8, wherein the first insulating pattern is in contact with at least a portion of each of the first sensor patterns, at least a portion of each of the second sensor patterns, and at least a portion of each of the second bridge patterns(fig.4, CHEN).

Regarding claim 10, CHEN as modified by KIM teaches the touch sensor of claim 9, wherein the first insulating pattern is in contact with an upper surface of the first sensor pattern, an upper surface of the second sensor pattern, and an upper surface of the second bridge pattern(fig.4, CHEN).

Regarding claim 11, CHEN as modified by KIM teaches the touch sensor of claim 5, wherein the second insulating pattern is in contact with at least a portion of each of the signal lines(figs.6&7, CHEN).

Claim 17 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recites identical claim limitations except for minor wording and insignificant changes in terminology. 
Claim 18 is rejected for the same reason as mentioned in the rejection of claim 5, since both claims recites identical claim limitations. 
	
Claim 19 is rejected for the same reason as mentioned in the rejection of claims 2 and 3, since claim 19 recites identical claim limitations in a combinations of claims 2 and 3.

Claim 20 is rejected for the same reason as mentioned in the rejection of claim 6, since both claims recites identical claim limitations. 

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al.(US 2020/0019280 A1)in view of KIM et al.(US 2012/0 262385 A1) and further in view of KIM et al.(US 2019/0294278 A1) (herein after KIM’278).

Regarding claim 12, CHEN as modified by KIM teaches the touch sensor of claim 11, wherein the signal lines comprises sensing lines(metal wire 20, wire electrode layer 50, fig.6, CHEN) and
 
Nevertheless, CHEN as modified by KIM is not found to teach expressly the touch sensor, wherein at least some of the sensing lines include: a first metal layer disposed between the base layer and the insulating layer; and a second metal 

However, KIM’278 teaches touch sensor, wherein at least some of the sensing lines include:
 
a first metal layer(first metal layer MTL1, fig.5, Para-76) disposed between the base layer(base substrate BS) and the insulating layer(first insulating layer IL1); and

 
a second metal layer(second metal layer MTL2, fig.5, Para-80) disposed between the insulating layer(first insulating layer IL1) and the second insulating pattern(second insulating layer IL2), the second metal layer overlapping the first metal layer (fig.5),
 
wherein the second insulating pattern and the second metal layer are provided through the same process(obvious to have same process to make insulating pattern and second metal layer). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified CHEN further with the teaching of KIM’278 to include the feature in order to provide a touch sensor to .

Allowable Subject Matter

9.	Claims 13-16 are allowed.

10.	The following is an examiner’s statement of reasons for allowance:
Claim 13: None of the cited references in record, alone or in combination, provide reasonable motivation to fairly teach or suggest the applicants’ invention, “------, and forming a second conductive layer having a first insulating pattern disposed on the top thereof and a second metal layer having a second insulating pattern disposed on the top thereof by simultaneously etching the metal material layer and the insulating material layer(figs.12D and 12E, and related text disclosed in the specification submitted on July 19, 2020), wherein the second conductive layer and the first insulating pattern correspond to the sensing region on the insulating layer, and the second metal layer and the second insulating pattern” with all other limitations cited in independent claim 13.

Claims 14-16 are also allowed because of their dependency on the allowed base claims respectively.

Examiner Nate

11.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692